INMATES — USE TO CLEAN HIGHWAYS AND PARKS NOT AUTHORIZED Use of inmates of Department of Corrections institutions to clean up highway trash and in parks is not authorized. The Attorney General has had under consideration your request for an opinion ". . . regarding the use of inmate labor to clean up trash along the right-of-way on our highways and in our state and city parks and reservoirs." In the case of Shaw v. Grumbine, 137 Okl. 95, 278 P. 311, the Oklahoma Supreme Court said: "Public officers have only such authority as is conferred upon them by law, and such authority must be exercised in the manner prescribed by law." And in 18 C.J.S., Convicts, 13, it is said: ". . . The employment and labor of convicts is largely the subject of statutory regulation." We have searched the statutes of Oklahoma and have found no authority for the use of inmates of institutions of the Department of Corrections in such labor as you mention. It is therefore the opinion of the Attorney General that such inmate labor use is not authorized.  (Hugh H. Collum) ** SEE: OPINION NO. 70-270 (1970) **